    Case: 1:19-cr-00001 Document #: 28 Filed: 04/25/19 Page 1 of 1 PageID #:81
                                                                                           5rn

                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


 UNITED STATES OF AMERICA
                                            No. 19 CR     1
               v.
                                            Edmond E. Chang
 EDWARD M. BURKE                            Acting Chief Judge



                                       ORDER
       Upon the government's unopposed motion under Title 18, United States Code,

Section 3161(h)(7)(A) & (B) for an extension of time in which to return an indictment

in the above-captioned cause,
      IT IS HEREBY ORDERED that the time within which to file an indictment
against the defendant be extended from May 3, 2}lg, to and including June 7,2OLg.

Specifically, this Court finds that the ends ofjustice served by the extension outweigh

the best interests of the public and the defendant in a speedy trial for the reasons set

forth in the government's motion for extension of time to indict.



                                               ENTERED:


                                                 2fu^*/-2 L\
                                               EDMOND u CnaNc
                                               Acting Chief Judge
                                                                       -7L
                                               United States District Court

DATED: ft'("\ L5'ng        1



                                                 r; il'i ftr rlfl
